Citation Nr: 1612492	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  07-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as mouth and tooth pain, to include for the purposes of VA outpatient dental treatment.
 
2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or as secondary to service-connected posttraumatic stress disorder (PTSD). 
 
3.  Entitlement to service connection for a low back disorder, to include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness. 
 
5.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for acid reflux, to include as due to an undiagnosed illness or as secondary to service-connected PTSD.
7.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness or as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2009, the Board remanded the above-captioned claims for further development.

In February 2011, the Board denied the claims for service connection for headaches, a low back disorder, sleep apnea, acid reflux, a right knee disorder, and a left knee disorder.  The Board remanded the claim for a dental disorder for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a June 2012 Memorandum Decision, the Court set aside the Board's February 2011 denial of service connection for headaches, a low back disorder, sleep apnea, acid reflux, a right knee disorder, and a left knee disorder.  The Court affirmed other portions of the Board's decision.

In October 2013, the Board remanded the claim for a dental disorder for further development.

In January 2015, the Board remanded the service connection claims for development consistent with the Memorandum Decision, and the dental claim for compliance with the October 2013 remand.

The Board has characterized the claims for acid reflux and sleep apnea to include consideration of service connection on a secondary basis, in accordance with the medical evidence.  See, e.g., July 2015 VA examination reports.

The Veteran has waived his right to have medical evidence received after the last RO adjudication reviewed in the first instance by the RO.  See VBMS Entry 12/19/14.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The issues of entitlement to service connection for a dental disorder, headaches, acid reflux, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disorder is not attributable to service, and arthritis of the lumbar spine was not manifest within one year of the Veteran's separation from service.
2.  The Veteran's right knee disorder is not attributable to service, and arthritis of the right knee was not manifest within one year of the Veteran's separation from service.

3.  The Veteran's left knee disorder is not attributable to service, and arthritis of the left knee was not manifest within one year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  An October 2006 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its January 2015 remand directives as pertinent to the claims for a low back disorder and bilateral knee disorder.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, in July 2015 the AOJ afforded the Veteran with VA examinations, and the reports were responsive to the inquiries posed by the Board pertaining to the back and knee disorders.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claims.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

At the outset, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1); DD Form 214.  However, the presumptions referable to Persian Gulf veterans are inapplicable to the claims for service connection for a low back and bilateral knee disorder.  The reported symptoms have been attributed to the known diagnoses of lumbar spondylosis with degenerative disc disease and degenerative joint disease, and bilateral mild patella-femoral syndrome of the knees with degenerative joint disease, respectively.  See July 2015 VA examination reports.  Further, the July 2015 VA examiner opined that the Veteran's low back and bilateral knee disorders are not manifestations of an undiagnosed illness.  Id.  

Additionally, as determined by the Board in February 2011 and noted by the Court in June 2012, the provisions of 38 U.S.C.A. § 1154(b) are applicable to the claims on appeal.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  38 U.S.C.A. § 1154.  Section 1154(b) does not create a statutory presumption and current disability must be shown.

	Low Back Disorder

The Veteran has current lumbar spondylosis with degenerative disc disease and degenerative joint disease, documented on VA examination in July 2015.  

On entry into service, no abnormalities of the spine were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  In November 1989, the Veteran sought treatment for back pain with frequent
urination and dysuria secondary to dehydration.  He had a normal urinalysis.  The examiner noted no objective findings and possible malingering.  VBMS Entry 7/16/14, p. 25/32.  The Veteran's separation examination is not of record.  
However, the Veteran contends that he injured his back during service while continuously lifting heavy artillery rounds and jumping in and out of his howitzer during his duties as a howitzer driver in field artillery.  See, e.g., VBMS Entry 8/30/10.  As noted, the Veteran's contentions regarding injuries sustained during combat are accepted.  38 U.S.C.A. § 1154(b).  

On VA examination in March 2010, the examiner opined that the Veteran's low back disorder was not related to service because there was no evidence of a back disorder in the service treatment records (STRs).  

In February 2011, the Board, relying on the March 2010 VA examination report, denied the claim for service connection for a low back disorder.  In July 2012, the Court determined that the March 2010 VA examiner did not appear to have considered the Veteran's lay statements in rendering the opinion, and the Board failed to render a credibility determination as to the Veteran's statements.  The Board's February 2011 decision was set aside.

In January 2015, the Board remanded the claim in order to afford the Veteran with a new VA examination.

On VA examination in July 2015, the examiner explicitly stated that the Veteran's lay statements and verbal history were considered in rendering the opinion.  The examiner documented the Veteran's contentions of back pain during the military from lifting ammunition rounds, as well as pain from egressing vehicles and tanks.  The examiner noted the Veteran's report that he was given a profile, and has had back pain ever since service, although not of the same severity as in service. 

The examiner explained that spondylosis, or degenerative changes in the intervertebral discs, are an inevitable result of aging, and are influenced by major and minor mechanical stresses to the spine.  Dehydration of the disc occurs naturally, allowing shrinkage.  This dehydration of the disc leads to hardening and calcification with loss of disc resilience.  Ligamentous laxity provides a compensatory range of motion to the spine, and the facet joints tend to enlarge to better share the stress loads as the ligamentum flavum thickens in an attempt
to stabilize the spine.  The disc loses elasticity and disc space height, which is indicated by narrowing of the intervertebral joint space on radiographic studies.  Spondylosis is a natural progressive process of aging, and is seen in 10 percent of individuals by the age of 25 years.  

Schmorl's nodes, or vertical disc herniations through the cartilaginous vertebral body endplates, are fairly common, especially with minor degeneration of the aging spine and that reflect that degeneration of the spine has occurred over time.  Since the Veteran has Schmorl's nodes, this would support that the current back spondylosis is related to degenerative changes of aging. 

The examiner opined that because the Veteran's back has not hurt to the same degree as in service, there was an improvement of the condition during service.  The examiner discussed the post-service medical evidence establishing that spondylosis was not present until many years after military separation.  Addressing the November 1989 STR, the examiner opined that frequent urination and dysuria indicated that the back pain had a different etiology than the spine, and was less than likely to contribute to the development of the current lumbar spondylosis.  The examiner concluded that it was less likely than not that the Veteran's current back disorder was etiologically related to active duty service, including any exposure during the Gulf War, and attributed the disorder to the aging process.  The examiner provided a list of references to medical literature that was relied upon in forming the opinion.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The July 2015 VA examination report is adequate for the purposes of adjudication.  The examiner addressed the Veteran's contentions of back pain during his combat service and the November 1989 STR, however, another etiology, the natural aging process, was attributed to the current disorder.  The examiner based his conclusion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms regarding the lumbar spine in rendering the opinion, as well as the service treatment records.
The only evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence.  Further, the Board finds that the lay statements regarding the in-service back pain are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  Another etiology was identified.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the spine within one year of the Veteran's discharge.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

      Right & Left Knee Disorders

The Veteran has current bilateral mild patella-femoral syndrome of the knees with degenerative joint disease, documented on VA examination in July 2015.  

On entry into service, no abnormalities of the knees were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  The STRs are devoid of complaints, diagnoses, or treatment pertaining to the knees.  The Veteran's separation examination is not of record.  

However, the Veteran contends that he injured his knees during service while continuously lifting jumping in and out of his howitzer during his duties as a howitzer driver in field artillery.  See, e.g., VBMS Entry 8/30/10.  As noted, the Veteran's contentions regarding injuries sustained during combat are accepted.  38 U.S.C.A. § 1154(b).  

On VA examination in March 2010, the examiner opined that the Veteran's knee disorders were not related to service because there was no evidence of such a knee disorder in the service treatment records (STRs).  

As discussed above, the Board's February 2011 decision was set aside because of its reliance on the March 2010 VA examination report.  In January 2015, the Board remanded the claim in order to afford the Veteran with a new VA examination.

On VA examination in July 2015, the examiner explicitly stated that the Veteran's lay statements and verbal history was considered in rendering the opinion.  The examiner documented the Veteran's reports of pain during service from egressing vehicles and tanks.  The Veteran reported current pain in the knees, only with activity, and that he was not receiving treatment for the knees.

The examiner explained that knee osteoarthritis is a degenerative joint disease that affects articular cartilage, bone, and synovium, and is a consequence of injury, inflammatory response, or direct wear and tear of aging on a joint.  Autopsies indicate evidence of osteoarthritis in weight-bearing joints of almost all persons by the age of 45 years.  Patellofemoral arthritis occurs when the articular cartilage along the trochlear groove and on the underside of the patella wears down and becomes inflamed and painful.  

An increased Body Mass Index (BMI) is a clear risk factor for developing degenerative joint disease of the knees.  Population-based studies have consistently shown a link between increased BMI and degenerative joint disease of the knee.  Data from the first National Health and Nutrition Examination Survey indicates that overweight men have nearly 5 times the risk of knee degenerative joint disease of the knee as compared with non-overweight men.

The examiner opined that because the Veteran's knee pain did not require treatment in service, it appeared the problem was minor and not chronic.  The examiner also opined that the Veteran's overweight status suggested "a clear pathophysiological for the DJD."  The examiner concluded that it was less likely than not that the Veteran's current knee disorders were etiologically related to active duty service, including any exposure during the Gulf War, and attributed the disorders to the Veteran's weight and the aging process.  The examiner provided a list of references to medical literature that was relied upon in forming the opinion.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The July 2015 VA examination report is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner addressed the Veteran's contentions of knee pain during combat service, however, however, other etiologies, weight and the normal aging process, were attributed to the current disorders.  The examiner based his conclusion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms regarding the knees in rendering the opinion, as well as the service treatment records.  

The only evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence. Further, the Board finds that the lay statements regarding the in-service knee pain are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  Another etiology was identified.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the knees within one year of the Veteran's discharge.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  


ORDER

Service connection for a low back disorder is denied.
 
Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

With regard to the service connection claims for headaches, acid reflux, and sleep apnea, in July 2015 VA examination reports, the examiner addressed the matter of secondary service connection based on causation, but not aggravation.  Additionally, contrary to the Board's January 2015 remand instructions, which were premised on the Court's June 2012 Memorandum Decision, it does not appear the examiner adequately considered the Veteran's lay contentions regarding his acid reflux and sleep apnea.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As for the claim for a dental disorder, the Veteran's in-service dental records are not included in the file, and the Board cannot point to an explanation for their absence.  These records must be requested.

Further, effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The dental claim here appears to have been adjudicated without consideration of the VBA and VHA policy.  See M21-1, Part III, Subpart v., Chapter 7, Section C, pertaining to the processing and rating of dental claims.  These manual provisions direct that an RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance in most cases.  Such a claim, instead, is to be referred to a VHA facility for that administration to make a determination of eligibility in the first instance.  The VHA facility is also responsible for notifying the Veteran of any decision.  There is a specific process to be followed should the VHA facility require assistance from VBA in providing additional information in order to make a decision.  In any event, the initial determination is to be made by the VHA facility.  In light of this, the Veteran's claim for treatment should be initially referred to the VHA.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service dental records from the National Personnel Records Center or any other appropriate entity, and associate all such records with the Veteran's electronic claims folder.  

2.  Refer the Veteran's dental claim for outpatient treatment purposes to a VHA facility (VA medical center (VAMC)) for that administration to make a determination of eligibility in the first instance as outlined in M21-1, Part III, Subpart v., Chapter 7, Section C.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

3. Provide the Veteran's electronic claims file to the July 2015 examiner for an addendum opinion on the etiology of the Veteran's headaches, acid reflux, and sleep apnea.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required. 

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, and (ii.) whether the disorder was caused OR AGGRAVATED (chronically worsened) by any service-connected disability (currently, the Veteran is service-connected for posttraumatic stress disorder and pseudofolliculitis barbae). 

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Veteran's contentions that he experienced acid reflux in service resulting from the consumption of MRE packets over an extended period of time.  VBMS Entry 8/30/10.

* Veteran's contentions and statements of his wife that he experienced sleep apnea symptoms throughout service.  VBMS Entries 8/30/10; 6/19/09; 9/10/10.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


